          Case 2:21-cv-00312-SMV-KRS Document 21 Filed 07/30/21 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

PANHANDLE MAINTENANCE, LLC,

           Plaintiff,

v.                                                                                 No. 21-cv-0312 SMV/KRS

3 BEAR DELAWARE OPERATING-NM, LLC,

           Defendant.

              MEMORANDUM OPINION AND ORDER TO AMEND COMPLAINT

           THIS MATTER is before the Court on its review of the Complaint [Doc. 1], filed by

Plaintiff Panhandle Maintenance, LLC on April 7, 2021.1 The Court has a duty to determine

sua sponte whether subject-matter jurisdiction exists. See Arbaugh v. Y&H Corp., 546 U.S. 500,

514 (2006); Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988). The Court,

having considered the Complaint, the applicable law, and being otherwise fully advised in the

premises, concludes that the Complaint fails to allege the necessary facts of citizenship to sustain

diversity jurisdiction. Therefore, the Court will order Plaintiff to file an amended complaint no

later than August 20, 2021, if the necessary jurisdictional allegations can be made in compliance

with the dictates of Rule 11 of the Federal Rules of Civil Procedure.

                                                  BACKGROUND

           On April 7, 2021, Plaintiff filed its Complaint under 28 U.S.C. § 1332. [Doc. 1] at 1. The

Complaint asserts that there is complete diversity between Plaintiff and Defendant and that the

amount in controversy exceeds $75,000. Id. In support of its claim of diversity of citizenship,



1
    The parties consented to my entering final judgment in this case. [Doc. 13].
       Case 2:21-cv-00312-SMV-KRS Document 21 Filed 07/30/21 Page 2 of 3




Plaintiff asserts that “it is a Texas limited liability company authorized to conduct business in the

State of New Mexico” and that Defendant “is a Delaware limited liability company authorized to

conduct business in the State of New Mexico.” Id. Plaintiff makes no allegations about the

citizenships of the members of either limited liability company. See id.

                                             LEGAL STANDARD

         A plaintiff is required to assert the basis of subject matter jurisdiction in its complaint. Fed.

R. Civ. P. 8. Additionally, the district court must be satisfied that, indeed, it has subject matter

jurisdiction. State Farm Mut. Auto. Ins. Co. v. Narvaez, 149 F.3d 1269, 1270–71 (10th Cir. 1998).

Subject matter jurisdiction cannot be waived and thus may be raised by the parties or sua sponte

at any time. Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908).

                                                  DISCUSSION

         District courts have original jurisdiction of all civil actions where the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States. § 1332(a). Jurisdiction under § 1332 requires diversity of citizenship.2

Determining the citizenship of a limited liability company is different from determining the

citizenship of a corporation under § 1332. A corporation is deemed to be a citizen of the state in

which it is incorporated and in which it maintains its principal place of business. See § 1332(c).

Limited liability companies, however, are treated as partnerships for citizenship purposes and are,

therefore, citizens of each and every state in which any member is a citizen. Siloam Springs Hotel,

L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1234 (10th Cir. 2015).


2
 The party asserting jurisdiction must plead citizenship distinctly and affirmatively; allegations of residence are not
enough. Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015). Domicile, the
equivalent of state citizenship, requires more than mere residence; domicile exists only when residence is coupled
with an intention to remain in the state indefinitely. Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th Cir. 2014).
                                                          2
      Case 2:21-cv-00312-SMV-KRS Document 21 Filed 07/30/21 Page 3 of 3




       Here, the facts set forth in the Complaint do not sufficiently establish the citizenship of

Plaintiff or Defendant. The Complaint fails to allege the citizenship of any of the members of either

LLC. See [Doc. 1].

       Accordingly, the Court will give Plaintiff the opportunity to file an amended complaint to

properly allege the citizenship of both parties at the time the Complaint was filed, including the

citizenship (not merely residence) of each and every member of Plaintiff LLC and Defendant LLC.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff shall

amend the Complaint to properly allege diversity of citizenship, if such allegations can be made

in compliance with the dictates of Rule 11 of the Federal Rules of Civil Procedure, no later than

August 20, 2021.

       IT IS FURTHER ORDERED that if such an amended complaint is not filed by

August 20, 2021, the Court may dismiss this action without prejudice.

       IT IS SO ORDERED.




                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge
                                                              Presiding by Consent




                                                 3
